MEMORANDUM OPINION

                                         No. 04-10-00167-CR

                                        Saul R. GONZALEZ,
                                              Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 81st Judicial District Court, La Salle County, Texas
                                 Trial Court No. 07-05-00019-CRL
                             Honorable Donna S. Rayes, Judge Presiding

Opinion by:       Steven C. Hilbig, Justice

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: November 24, 2010

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Saul R. Gonzalez pled guilty to a charge of delivery of cocaine (one to four grams) in

exchange for the State’s recommendation that adjudication be deferred. Pursuant to the plea

agreement, the trial court deferred adjudication and placed Gonzalez on community supervision

for a period of five years. The State later filed a motion to adjudicate guilt, and Gonzalez pled

true to the allegation he possessed marihuana in violation of the terms of his community
                                                                                      04-1000167-CR


supervision. The trial court adjudicated Gonzalez guilty and sentenced him to fifteen years in

prison.

          Gonzalez’s court-appointed appellate attorney filed a motion to withdraw and a brief in

which he raises no arguable points of error and concludes this appeal is frivolous and without

merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), High v.

State, 573 S.W.2d 807 (Tex. Crim. App. 1978), and Gainous v. State, 436 S.W.2d 137 (Tex.

Crim. App. 1969). Counsel provided Gonzalez copies of the brief, motion to withdraw, and the

appellate record, and informed Gonzalez of his right to file his own brief.

          Gonzalez filed a pro se brief in which he contends that he received ineffective assistance

of counsel in the trial court and his plea was involuntary. After reviewing the record, counsel’s

brief, and the pro se brief, we find no reversible error and agree with counsel the appeal is wholly

frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). We therefore

grant the motion to withdraw filed by Gonzalez’s counsel and affirm the trial court’s judgment.

See id.; Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.–San Antonio 1997, no pet.); Bruns v.

State, 924 S.W.2d 176, 177 n.1 (Tex. App.–San Antonio 1996, no pet.).

          No substitute counsel will be appointed. Should Gonzalez wish to seek further review of

this case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a

petition for discretionary review or file a pro se petition for discretionary review. Any petition

for discretionary review must be filed within thirty days from the date of either this opinion or

the last timely motion for rehearing that is overruled by this court. See TEX. R. APP. P. 68.2. Any

petition for discretionary review must be filed with this court, after which it will be forwarded to

the Texas Court of Criminal Appeals along with the rest of the filings in this case. See id. R.




                                                 -2-
                                                                                   04-1000167-CR


68.3. Any petition for discretionary review must comply with the requirements of rule 68.4 of the

Texas Rules of Appellate Procedure. See id. R. 68.4.


                                                Steven C. Hilbig, Justice


Do not publish




                                              -3-